Citation Nr: 0942606	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease and degenerative facet 
joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1990 to April 1990, from January 1991 to March 
1991, from January 2003 to January 2004, and from May 2004 to 
May 2005. Service in Iraq is indicated by the evidence of 
record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
degenerative disc disease of the lumbar spine and established 
a 20 percent initial disability rating, effective from May 
31, 2006.  

The Veteran was scheduled to appear for a hearing before a 
Veterans Law Judge (VLJ) of the Board in August 2009.  He 
failed to report for this hearing.  The Veteran has provided 
no explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).

Issue not on appeal

During the pendency of the appeal, a rating decision in March 
2008 granted separate service connection for left lower 
extremity radiculopathy, as associated neurologic impairment 
of the service-connected low back disability, and assigned a 
10 percent initial rating, effective from May 31, 2006.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  As such, the matter of entitlement to an 
initial rating in excess of 10 percent for left lower 
extremity radiculopathy, as associated neurologic impairment 
of the service-connected low back disability, is not for 
appellate consideration at this time, except to the extent as 
referenced below.




FINDING OF FACT

The Veteran's service-connected degenerative disc disease and 
degenerative facet joint disease of the lumbar spine are 
manifested by pain, stiffness, and limitation of motion with 
forward flexion limited to no less than 55 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for the service-connected degenerative disc disease 
and degenerative facet joint disease of the lumbar spine are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 and 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability 
rating for degenerative disc disease and degenerative facet 
joint disease of the lumbar spine.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was sent a VCAA notice letter on 
July 5, 2006, in conjunction with his then pending, and later 
granted, claim of entitlement to service connection for a 
back disability.  As the May 2007 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the initial rating assigned in that 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2009).  Rather, the Veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
disability at issue, and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluation that the RO assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The July 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced July 2006 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub. nom. Vazquez-Flores v. Shineski, No. 2008-7150 
(Fed. Cir. Sept. 4, 2009), do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements].   

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, service personnel 
records, VA outpatient medical records, private medical 
records, and provided him with three VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in March 2007, 
October 2007, and September 2008.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal of his hearing request, as detailed 
in the Introduction.  See 38 C.F.R. § 20.704(d) (2009).  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because service connection has been established 
from May 31, 2006, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 
5243, unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire 
spine;

50 percent rating -  Unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent rating - Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

20 percent rating - Forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Simply restated, in addition to evaluating intervertebral 
disc syndrome (Diagnostic Code 5243) under the General Rating 
Formula for Diseases and Injuries of the Spine, as outlined 
above, it may also be rated on incapacitating episodes, 
depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
indicates that a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran is currently assigned a 20 percent disability 
rating for the disability at issue under Diagnostic Code 5237 
(lumbosacral or cervical strain).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case the Board finds that Diagnostic Code 5242 
(degenerative arthritis of the spine) and Diagnostic Code 
5243 (intervertebral disc syndrome) are for consideration as 
the Veteran has been diagnosed with degenerative disc disease 
and degenerative joint disease of the lumbar spine.  See the 
September 2008 VA examination.  However, considering 
Diagnostic Codes 5242 and 5243 in lieu of Diagnostic Code 
5237 is largely an academic exercise since the criteria is 
the same for each Diagnostic Code, and hence all spinal 
disabilities, under the General Rating Formula for Disease 
and Injuries of the Spine.  As noted above, intervertebral 
disc syndrome (Diagnostic Code 5243) may also be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Analysis

Schedular rating

As noted above, to obtain a disability rating higher than the 
currently-assigned 20 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, the Veteran 
would have to demonstrate forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

During the March 2007 and October 2007 VA examinations, the 
Veteran displayed forward flexion of the thoracolumbar spine 
to 55 degrees.  During the September 2008 VA examination the 
Veteran displayed forward thoracolumbar flexion of 65 
degrees. VA outpatient treatment records document that the 
Veteran displayed 100 degrees of forward flexion during a 
March 2007 anesthesiology consult and 135 degrees during an 
August 2006 physical therapy consult.  These measurements 
fall well short of the limitation of motion required to 
warrant a higher disability rating. 

The Board has considered whether the Veteran has additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination and/or flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective clinical 
findings of record, however, do not reflect additional 
functional impairment such that a higher rating is warranted.  
Specifically, the March 2007, October 2007, and September 
2008 VA examiners stated that while the Veteran manifests 
back pain following repetitive motion, there are no 
additional limitations after three repetitions of range of 
motion. 

Moreover, the Veteran has not exhibited functional impairment 
comparable to ankylosis of the entire thoracolumbar spine, 
even with consideration of additional functional loss due to 
pain, weakness, excess fatigability, incoordination and/or 
flare-ups.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The medical evidence of record 
indicates that the Veteran has been able to extend, bend, and 
rotate his spine.  Because the Veteran is able to move his 
lower back, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

The Board also finds that the preponderance of the competent 
clinical evidence of record is against an initial evaluation 
in excess of 20 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  In 
this regard, the Board notes that there has been no 
demonstration by competent clinical or credible lay evidence 
of record that the veteran has experienced any incapacitating 
episodes, as defined by the applicable rating criteria.  
Indeed, on VA examination in March 2007, the veteran 
specifically denied that he had had any incapacitating 
episodes or hospital admissions related to his lumbar strain 
disability.  Additionally, on VA examination in September 
2008, although it was reported that the Veteran needed one to 
two days of bed rest during flare-ups, it was also indicated 
that he was able to do deskwork during such periods of flare-
up.  It was also noted that even when he was required to miss 
work due to a flare-up, he was "able to be up and around the 
house."  See Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(defining incapacitating episodes).  In this regard, the 
record does not reflect that the Veteran has had any 
incapacitating episodes during the past 12-month period as 
defined by Note (1).  As such, a higher initial rating is not 
warranted based on incapacitating episodes.

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine also states that "any associated 
objective neurologic abnormalities" are to be evaluated 
separately under an appropriate diagnostic code.  As noted in 
the Introduction, separate service-connection has been 
established for left lower extremity radiculopathy as 
neurologic impairment associated with the Veteran's service-
connected lumbar spine disabilities, and rated it 10 percent 
disabling from May 31, 2006.  In this case, the Veteran has 
not exhibited any other neurologic impairment stemming from 
his spine disability which would necessitate an additional 
separate disability rating.  The medical evidence does not 
indicate that the Veteran experiences any bladder or bowel 
dysfunction.  As such, an additional separate rating for 
neurologic impairment associated with the service-connected 
low back disability, other than the already separately 
service-connected radiculopathy of the left lower extremity, 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (1) (2009). 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating. The 
March 2007, October 2007 and September 2008 VA examination 
reports indicate that the Veteran's disability has remained 
relatively stable throughout the period. There have been no 
medical findings and no other evidence which would allow for 
the assignment of increased initial disability ratings at any 
time during the period of time here under consideration.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2008 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate Diagnostic Code rating 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular criteria adequately contemplate 
the Veteran's level of disability and symptomatology, the 
second and third questions posed by Thun become moot.  
Nevertheless, the Board will briefly note that the evidence 
in this case does not demonstrate any of the factors provided 
in the "governing norms" such as frequent hospitalization 
or marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In this case, there is no indication that the 
Veteran has required frequent hospitalizations for lumbar 
spine disability; in fact, it does not appear that the 
Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works as a police officer.  While the 
Veteran has indicated that his back pain causes pain when 
bending and resulted in him missing a day of work work, [see 
the September 2006 VA examination] there is no indication 
that this disability creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease and degenerative facet 
joint disease of the lumbar spine is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


